Expedited hearing shall be held on 10/23/2019 at 02:00 PM in Austin
Courtroom 1. Movant is responsible for notice.




IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 08, 2019

                                                                ________________________________________
                                                                             TONY M. DAVIS
                                                                   UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                                  §
IN RE:
                                                                  §     CHAPTER 7
                                                                  §
ORLY GENGER,
                                                                  §     CASE NO. 19-10926-TMD
                                                                  §
          Debtor.
                                                                  §

 ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION OF CREDITOR
 $5,(*(1*(5¶6(;3(',7('027,21)253527(&7,9(25'(5 [ECF NO. 76]

          Came on to be considered Motion for Expedited Consideration of &UHGLWRU$ULH*HQJHU¶V

Expedited Motion for Protective Order WKH³Motion to Expedite´ . The Court finds that good

cause has been shown and that the Motion to Expedite should be GRANTED.

          IT IS, THEREFORE, ORDERED that a hearing on the Motion to Expedite is scheduled

as stated herein.




                                                                 1
118754.000001 4818-4153-5657.1 10/7/2019 (2:27 PM) 10/07/2019
          IT IS SO ORDERED.

                                                                ###

Prepared and submitted by:

DYKEMA GOSSETT PLLC

Deborah D. Williamson
State Bar No. 21617500
dwilliamson@dykema.com
Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
Telephone: (210) 554-5500
Facsimile: (210) 226-8395

and

Aaron M. Kaufman
State Bar No. 24060067
akaufman@dykema.com
Comerica Bank Tower
1717 Main Street, Suite 4200
Dallas, Texas 75201
Telephone: (214) 462-6400
Facsimile: (214) 462-6401

ATTORNEYS FOR ARIE GENGER




                                                                 2
118754.000001 4818-4153-5657.1 10/7/2019 (2:27 PM) 10/07/2019
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 1                          Date Rcvd: Oct 08, 2019
                                      Form ID: pdfintp                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 10, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,   Austin, TX 78701-4582

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 8, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube    on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor   TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Shelby A. Jordan    on behalf of Interested Party   D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                              TOTAL: 14
